 

vie

i

"40 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of 1 L

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

Vv. (For Offenses Committed On or After November 1, 1987)
Carlos Fidencio Velasco-Tolentino Case Number: 3:19-mj-22867
Michael J Messina

 

Defendant's Attorney

REGISTRATION NO. 08933508 F i L. E 2

 

 

 

 

 

 

 

 

 

THE DEFENDANT: JUL 18 2019

pleaded guilty to count(s) 1 of Complaint |

C1 was found guilty to count(s) on, CLERK US DISTRICT COURT

after a plea of not guilty, | BY = “REPLYS
_ Accordingly, the defendant is adjudged guilty of such count(s), which involve the foftowing offense(s): ~~

Title & Section Nature of Offense | Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

CL] The defendant has been found not guilty on count(s)

 

[} Count(s) . dismissed on the motion of the United States.

IMPRISONMENT .
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
- imprisoned for a term of:

CO TIME SERVED oer EVE (YQ) days

Assessment: $10 WAIVED Fine: WAIVED . .
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, July 18, 2019
Date of Imposition of Sentence

ha Me Seth
Received vv ae LL WA

DUSM HONORABLE F. A. GOSSETT II
UNITED STATES MAGISTRATE JUDGE

  

 

Clerk’s Office Copy | 3:1. 9-mj-22867

 

 
